 WIX CORP.165Wix CorporationandWarehouse,Mail Order andRetail Employees,Local Union 853, InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen&Helpers of America.Cases 20-CA-10639 and 20-RC-12932December 9, 1976DECISION,ORDER,AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND PENELLOPetitioner'sObjections 2, 3, 4, and 5 and the Employer's challenge to theballotof GeorgeCudiamat,and ordered consolidation of the representationcasewith Case 20-CA-10639 forhearingbefore an Administrative LawJudge. No exceptions to the Regional Director's report werefiled.' By orderdated February 10, 1976,theBoard adopted the Regional Director'srecommendations as contained in her report.2The General Counseland the Respondent have excepted to certaincredibilityfindings madeby theAdministrativeLaw JudgeIt is the Board'sestablishedpolicynot to overrule an AdministrativeLaw Judge's resolutionswith respectto credibilityunless the clear preponderanceof all of therelevant evidence convinces us that the resolutions are incorrect.StandardDry Wall Products, Inc.,91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3,1951).We have carefullyexamined the record and find nobasis-for reversinghis findings.APPENDIXOn August 17, 1976, Administrative Law JudgeJames S.Jenson issuedthe attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptionsand a supporting brief, and the Respon-dent filedcross-exceptions.Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record' and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, fmdings,2 andconclusionsof the Administrative Law Judge and toadopt his recommended Order.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Wix Corporation,San Leandro, California, its officers, agents, succes-sors,and assigns, shall take the action set forth in thesaidrecommended Order, except that the attachednotice shall be substituted for that of the Administra-tive Law Judge.IT IS FURTHERORDERED that the complaint be, anditherebyis,dismissedinsofaras it allegesviolationsof the Act not found herein.IT IS FURTHER ORDERED that the challenge to theballot of George Cudiamat be sustained, that Objec-tions 3 ,and 4 be overruled, that Objections 2 and 5 besustained,and that the election held on September17, 1975, be set aside.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]iThe election in Case 20-RC-12932 was conducted pursuant to aStipulation for Certification Upon Consent Election.The tally was.two for,and two against,the Petitioner;therewere two challenged ballots, asufficient number to affect the results.Thereafter, the Regional Director forRegion 20 issued a Report on Challenges and Objections in which sherecommended that Petitioner'sObjections I and 6 be overruled and that thechallenge to the ballot of Kurt Heinberg be sustained.The Regional Directorfurther ordered that a hearing be held to resolve the issues raised by227 NLRB No. 31NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunityto present evidence and state their positions, theNational Labor Relations Board has found that wehave violated the National Labor Relations Act, andhas ordered us to post this notice,The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collective through representa-tives of their own choosingTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any suchactivities.In recognition of these rights, we hereby notify ouremployees that:WE WILL NOT tell our employees that we willnot allow a union to represent them.WE WILL NOT threaten to move or close ourwarehouse facility if the Union comes in.WE WILL NOT threaten to discharge employeesbecause of their union activities.WE WILL NOT threaten to change our method ofdistribution and eliminate a job because of unionactivities.WE WILL NOT create the impression with ouremployees that a fellow employee has beenterminated because of his union activities.WE WILL NOT interrogate our employees regard-ing their union activities and sympathies or theunion activities and sympathies of their fellowemployees. 166DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOTin any like or related mannerinterfere with, restrain, or coerce employees in therights guaranteed them by Section 7 of the Act.WIX CORPORATIONDECISIONSTATEMENT OF THE CASEJAMESS. JENSON, Administrative Law Judge. These caseswere heard before me in San Francisco, California, on April1,1976.The complaint, which was consolidated with ahearing on challenge and objections to election, was issuedon January 23, 1976, pursuant to a charge filed onSeptember 18, 1975.1 The complaint alleges that agents ofRespondentmade variousstatementsinviolationofSection 8(a)(1) of the Act, and that Respondent dischargedemployee George Cudiamat and reduced the number ofwork hours of its employees because of their membership inor activities on behalf of the Union in violation of Section8(a)(3) of the Act. The objections to the election, whichwere also filed on September 18, allege conduct substantial-ly similar to that alleged to constitute unfair labor practicesin the complaint. Respondent denies that it engaged in theconduct alleged to be unlawful and objectionable andcontendsthat Cudiamat was terminated and the number ofwork hours of its employees was reduced, for lawful reasonswhich had nothing to do with the Union.All parties were given full opportunity to appear, tointroduce evidence, to examine and cross-examine witness-es, to argueorally, and to file briefs. Briefs were filed byRespondent and the General Counsel and have beencarefully considered.Upon the entire record in the case, and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGSOF FACTS1.JURISDICTIONWix Corporation, herein called Respondent, with itsprincipal office located in Gastonia, North Carolina, and awarehouse facility located in San Leandro, California, isengaged in the manufacture of air filters. During the lastcalendar year, Respondent purchased goods and suppliesfor its North Carolina facility valued in excess of $50,000directly from suppliers located outside the State of NorthCarolina.On these facts it is found that Respondent isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDWarehouse,Mail Order and Retail Employees, LocalUnion 853, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, is alabor organization within the meaning of Section 2(5) of theAct.111.THE ALLEGED UNFAIR LABOR PRACTICESA.A Picture of Respondent's OperationsRespondent is engaged in the manufacture in Gastonia,North Carolina, of a variety of filters for combustionengines which are marketed under the brand names "Wix"and "NAPA." Wix brand filters are sold directly byRespondent's own sales organization, while NAPA brandfiltersaremanufactured for members of the NationalAutomotive Parts Association and are marketed by GardCorporation, a wholly owned subsidiary of Respondent.The four primary warehouses operated by Respondent intheUnited States are located in Los Angeles and SanLeandro, California, Dallas, Texas, and Des Moines, Iowa.The San Leandro warehouse operation is the only oneinvolved in these proceedings. The National AutomotiveParts Association, herein called NAPA, has from 35 to 40distribution centers located throughout the United States,of which 10 are located on the West Coast and I in Hawaii.With the exception of shipments to the 10 West Coast andHawaii distributioncenters,prior to August 1975, Respon-dent shipped the NAPA brand filters from Gastoniadirectly to the NAPA distribution centers on palletscontaining cartons of filters about which had been shrunk aplastic film or covering, herein called "shrink pack." Incontrast, prior to August 1975, the 10 West Coast andHawaii distribution centers were supplied from the SanLeandro warehouse. This meant that the cartons of filterswere shipped via "piggyback" from Gastonia to SanLeandro where they were unloaded by hand, stored, andthen later handpacked, labeled, and reshipped in loosecartons to the I 1 distribution centers where they were againunloaded and worked by hand.The evidence shows thatin late1973 Respondent wasconsidering shipping filters to all of the NAPA distributioncenters directly from Gastonia, with the possible conse-quence of completely phasing out the San Leandro ware-house. Consideration was also given to installing a "shrinkpacking" facility at San Leandro. The evidence furthershows that, in early 1975, the western NAPA distributioncenters were complaining about the time and money lostthrough unloading, counting, and stocking loose cartons,and asked that Respondent work out some way of shippingpalletized shrink pack shipments to them directly fromGastonia as it did to the vast majority of the NAPAdistribution centers. Following costsavingsstudies,Re-spondent determined that substantial savings in time andmoney' could be made, and service improved, by makingpalletized shrink pack shipments directly to the West CoastNAPA distribution centers from Gastoma. Accordingly,Respondent made arrangementswithB andP Motor Lines,Inc., a contract carrier, to handle shipments of merchandisefrom Gastonia to the West Coast and, on March 18,application for temporary authority to operate as a contractcarrierwas made with theInterstateCommerce Commis-sion.On June 27, Respondent received a copy of thetemporary authority applied for, and was informed that thecarrierwas required to await a telegram from the ICCIAll dateshereafterare in 1975 unlessotherwise stated WIX,CORP.authorizing the commencement ofoperations, which wouldprobably be sent about July 30. On August 6, Respondent's,generalsalesmanager advised the NAPA- distributioncentersin Spokane and Seattle, Washington, and Portland,Oregon, that Respondent -was ready to,commence shipping"shrink film pallets" of-NAPA filters directly, from Gasto-nia with the week of August-18,-and that the first shipment,which would be shipped on August 21, should arrive on-orabout Monday, August 25. Procedures for- placing, -futureorders were also set forth.? On August 13, Herbert Price,Respondent's vice president` in charge of manufacturingand director of outside warehousing, wrote Frey that, sinceSpokane, Seattle, and Portland would be-served directlyfrom Gastonia, the, following, week, the, number of cartonsbeing shipped to the San Leandro warehouse was beingreduced, `-`since-you won't be', needing, quite as muchinventory." The final paragraph of the letter reads:Max will be, talking with you about reducing theallowed inventory levels of NAPAitemsand these-reduced figures should be fed- to IBM shortly. In themeantime,we will have you handle this by hand asshipments leave Gastonia. Our new contract carrier fortheWest Coast has greatly shortened direct time and sofar,our experience with him to Dallas and to DesMoines has shown this will save us a great deal. Becauseof shorter directtime, the trailers he is picking up fromGastonia this week may be arriving simultaneously withthe piggyback trailers that left here last week. jIf this istrue,you may have an awfully busy week during theweek -beginning 8/18 because the trailers will havebunched to a great extent. Somewhat offsetting this,however,- will be the reduction of one trailer load whichwe have just created today and will be the fact that youare no longerserving Spokane, Portland, and Seattle.After next week's extraordinarily busy week, you-shouldfind that for the week beginning 8/25 and thereafter,you will be handling 30-40% less NAPA volume-bothin and out, -and you will have to manage your workforce- accordingly. It is necessary that we continue tokeep our cost per, element shipped as low as possible.`Thus, during the transition period, it was expected thatthere would be some overlap in "piggyback" shipments tothe SanLeandro warehouse under the old method, and thedirect,shipments by Band P Motor Lines; Inc., resulting inmore than the usual number of trucks to be unloadedduring the week of August'-25.3'ugust `25 3' Price and Frey haddiscussedthe effect of the change on the San Leandrowarehousea few days earlier, and Price told Frey that, since30 to 40 percent of the NAPA,volume would bypass the SanLeandro warehouse, after the-week of-August 25 he wouldhave to adjust the work force by cutting out overtime,eliminating all casuallabor, and reducing the work force byone person.Frey testified that he then made the decision toterminateCudiamat since he was the leastsenior'employ-2A copy of theletter was sent toRoy Frey-,manager ofthe San Leandrowarehouse-3 It took10-14 days for a trailer shipped "piggyback" from Gastonia toreach San Leandro,whereasRespondent expected B and P Motor Lines toreduce the time to about4 days.-4Company policy on terminations was to compare the ability and167ee.4 Inasmuch as the contract carrier was late a day-or two_in arriving in San Leandro on the first, week's shipment,Frey obtained authorization from Price to delay ,thereduction in the work force until the middle,of the followingweek, Frey testified, and Cudiamat denied, that he hadttoldCudiamat the week-before that he was to be terminated atthe end of the week of August 25 and, on August 29, ,that hewouldn't be terminated until September 3.-The evidence :makes it -clear that Cudiamat was the leastsenior of Respondent's five permanent employees, havingbecome-permanent on January 13, 1975.-The next senioremployee, Cutshall, had become permanent approximately11-1/2-.months earlier. The evidence also shows that two,casual laborers were eliminated the week ending August, 3,and David Frey, the warehouse manager's-son, who workedas a_casual laborer through the summer months of 1975,worked only 12 hours the week ending September 7, andOctober 12,' after which - he performed janitorial, workformerly performed by a janitorial service.5 Testimony andexhibits show- a 91-percent reduction in NAPA, shipmentsfrom San Leandro following institution of direct shipmentscenters, which caused a 62-percent decrease in the overallvolume of cartons shipped,from San Leandro. The evidencealso shows a reduction of 45 percent in the average weeklyhours - expended by San Leandro employees . to movemerchandise -after -the change to shipping -directly fromGastonia to the NAPA distribution centers.,-B.Advent _of the Union-On the evening, of July 23, employees'Richard Watkins,John Ortiz, and George Cudiamat.went to the union officeand obtained authorization cards.. The following evening,,the same threemen met atWatkins' home, -along with-oneof Respondent's casualemployees, and signed the cards. Atthat time Respondent had five permanent employees,Watkins, Ortiz, Cudiamat, Robert Cutshall,..and, ForemanJoe Drinkard, and three casual employees, Kurt Humberg,6Anthony Miller, and David Frey, the son of the warehousemanager.The authorization cards .were apparently turnedover to the Union, which, on July 28, filed a, representationpetition with the Board in Case 20-RC-12932. The partiesstipulated, that ,a, copy of ^ the petition was received byWarehouse , Manager , Frey on or. about July '29. Ortiztestified that he picked up themail_the morning the. petitionwas receivedand, aswas -customary,was sittingin Frey'soffice while the latter went through the mail. David Freywas also present. Ortiz testified that, when Frey opened theletter containing the petition, Frey stated;- without lookingup from the letter, -"What's this,the-men'trying to get theUnion in here again?" Ortiz testified that although he didn't-know whether' Frey was talking to himself or directing aquestion to him, responded, "Yes, we went down the otherday and signed pledge cards for the Union." There is noperformanceof all employees and, if 'all things were-equal, to' followseniority.Freytestified that he checked the amount of cartons eachwarehousemanpulled daily, andthey averaged about the same5The General Counselmade,no claim thatCudiamatshouldhave beengiven the jamtorialwork in placeof David Frey.6The challenge to Humberg's ballot was sustainedby the Board 168DECISIONSOF NATIONALLABOR RELATIONS BOARDevidence inthe record that Frey responded or reacted to theremark.Frey's statementappears to me to have been agratuitous remark, as opposed to a question directed toemployee Ortiz. As the complaint fails to allege that Frey'scomment constituted an unlawful interrogation, I make nounfair labor practice finding with respect thereto.?Paragraph VI(a) of the complaint alleges that, on orabout August 4, Frey threatened an employee that Respon-dent would not allow a union to represent the San Leandrowarehouse employees, and that Respondent might closethat facility if the Union were selected as the employees'collective-bargaining representative. Paragraph VI(d) of thecomplaintand Objection 2 allege that Frey threatened toclose and/or move the San Leandro warehouse operation ifthe Union wonan election. In support of these allegationsWatkins testified that, around the end of July, he had aconversation with Warehouse Manager Frey in the latter'soffice and that Frey stated "that the Company would notstandfor a union being in there, and they might be temptedto, like move the warehouse out of state, or possibly turn it- there wassome conversation also about possibly turningto a public warehouse." Ortiz' testimony, corroboratingWatkins, was that, around the end of July, he and Watkinswere standing outside Frey's office discussing the Unionand Frey came out and "he asked us what we thought wewould gain by going union." Ortiz responded by askingFrey if he wouldn't do the same thing if he got betterbenefits, and Frey replied that he would, or else get a jobwith a company "already union." Cudiamat testified that,around the end of July, Frey approached him in thewarehouseand made the statement that, if the Union camein, thewarehouse would move. I credit the more specifictestimonyofWatkins, Ortiz, and Cudiamat over Frey'sdenial thathe made thestatementsattributed to him inparagraphs VI(a) and (d) of the complaint and Objection 2.In this regard, Frey failed to testify with respect to any ofthe conversationsreferred to by the employees.Paragraph VI(b) alleges that, on or about August 5, Freythreatenedemployees with discharge because of their unionactivities.Watkins, whose testimony was corroborated byCudiamat, testified that about that date he, Cudiamat,Ortiz, Cutshall, Drinkard, and David Frey were standing inthe "breakarea,"when Frey came out and announced thathe had received notice from the Company that they wereimproving the medical plan, but that he didn't have a"complete rundown on the program." Several questionswere askedregardingthe coverage, "then I believe theconversation got over to it being comparable to the Unionand somethingabout if we didn't . . . knock off the uniontalk outthere,maybe one of us would have to go." Again, Icredit the specific testimony of Watkins and Cudiamat overFrey's general denial that he threatened an employee thathe would be discharged because of his union activities.Paragraph VI(c) alleges that, on or about August 28, Freythreatenedemployees that Respondent would change itsmethod of distribution of products and therebyeliminateunit workbecause of the union activities engaged in by itsemployees. Ortiz testified that, about August 28, Frey toldhim that Respondent was going to start shipping shrinkpacks directly from the factory in Gastonia to Spokane,Seattle, and Portland, which would cut down on the work"and then he warned me about my absenteeism and toldme that they were going to have to get rid of a man and hedidn't want it to be me." Cudiamat testified that, aboutAugust 22, he, Watkins, and Drinkard were approached byFrey, who told them the Respondent was "going to startgoing shrink pack and Richard [Watkins] asked him why... and he goes, `It's because of the union activities goingon around here.' " The gist of Watkins' testimony was thatafter telling Drinkard, Cudiamat, and him that changing toshrink pack would reduce the workload, which mightpermit a reduction in the output, the subject of the Unionwas brought up, and Frey stated that, if the union talkpersisted in the warehouse, this might determine who in thecrew would be "cut back." Again, Frey denied generallythat he ever told employees the Company would change itsmethod of distribution and thereby eliminate unit workbecause of the union activities of its employees. I amconvinced from the testimony of Cudiamat and Watkins,whom I credit, that, regardless of the precise words used byFrey, his statement amounted to a veiled threat which wasobviously intended to discourage union activity, and I sofind.Paragraph VI(e) alleges that, on or about September 3,Frey told an employee that the available hours were beingreduced because of employee union activities. ParagraphVII(b) alleges the reduction in the number of work hours onan unknown date in August because of the Union, andObjection Number 3 alleges a change in employee workingconditions about August 8 in order to discourage employeeunion activities. True motivation always requires consider-ation of all the relevant factors. Those factors which led upto the change in Respondent's method of shipping itsproducts to customers has been set forth heretofore, andconvince me that the change was not unlawfully motivatedbecause of the union activities of its employees. Unionactivity among the employees did not commence until lateJuly, whereas concrete steps to implement the change todirect shrink pack shipments from Gastonia had been takenmonths before.8 As pointed out before, the West Coastcustomerswere demanding direct factory shrink packshipments which would reduce their expenses, and Respon-dent had determined the new method of delivery wouldresult in "tremendous cost savings" to itself and betterservice to its customers. The effect of the change was asanticipated. A 91-percent reduction in NAPA shipmentsfrom San Leandro, and an overall decrease of 62 percent inthe volume of both Wix and NAPA cartons shipped fromSan Leandro resulted. As a consequence, there has been a45-percent reduction in the average weekly hours workedby the San Leandro warehouse employees. The laborrecords show the elimination of all casual labor from theweek ending September 7 until the week ending October 12,when David Frey commenced doing janitorial work. Inaddition, the regular warehouse employee complement wasreduced an additional man when Ortiz was on sick leave7Par. VI(g) of the complaintand ObjectionNumber 5 allege that Price8 See application for temporary authority,dated March 18 [Resp Exh 51,interrogated employees regardingthe Unionon or about September15 Thatand correspondence of March 28,April 3 and 21,and June 25and 27 [Respallegation will be dealt with hereafterExh 6,7, 8, 9, and 101, all of which predate organizationalactivity WIX CORP.169from October 12 until the second week of December, andthe labor records show that he was not replaced during thattime by a casual employee. In light of the foregoing, I findthat the General Counsel has failed to prove by a prepon-derance of the evidence that the Respondent violated theAct as alleged in paragraph VII(b) of the complaint, orengaged in the conduct alleged in Objection 3. _Resolution of paragraphs VI(e) and VII(a) and Objection4 depends not only upon a consideration of the foregoingfactors, but also upon individual credibility.Frey-admitted without hesitation that he knew Watkinsand Ortiz had been active on behalf of the Union, thatCudiamat "might have possibly" signed an authorizationcard, and that Cutshall had not signed a card. He testifiedcredibly that he and Price had discussed the forthcomingswitch in delivery operations and that he would have todecrease the permanent work force by one man, and, afterconcluding the work performance of all of the permanentemployees was not a significant factor, he " selected, inaccordance with company policy, the least-senior perma-nent employee who happened to be Cudiamat.9 Freytestified he told Cudiamat early in the last week of Augustthat he was going to be terminated at the end of the week,and that, after getting clearance from Price, he told him onAugust 29 that he would not be terminated until thefollowingWednesday.10He further testified that, onSeptember 3, "1 told him that he was permanently terminat-ed. That's as far as I left it." He denied he told Cudiamatthe hours had been reduced because of union activities orthat he was being terminated for that reason. Cudiamatdenied he had any warning of his discharge prior toSeptember 3, and that after lunch on Wednesday, Septem-ber 3, he was approached by Frey and the followingdialogue took place:A.He said, "George?" I go, "Yeah." And he goes,"George, I am going to have to terminate you becausethe Company has cut it and the Company has cut downour workload to something like 45 percent; and, sinceyou are low man on the totem pole, I am going to haveto let you go." And, I asked him why.Q.And what did he say?A.Because of the Union.When asked to explain the reason for askingFrey, "Why?"after having already been given a reason for the termina-tion; Cudiamat testified:Now, I figured-I figure I wasn't-Well, you know-in union things, I figured that the person that startsthere first is not the low man on the totem pole. Is not,you know, less seniority. I figure that the one-I figure,you know, the one like, say, I started before-I figure Istarted before" Bob Cutshall, and I figured he was theman to be the one to be terminated, not I.S The General Counsel contends that Cutshall should havebeen termi-natedin place of Cudiamat because he was not a good employee and hadworked for Respondentless time thanCudiamat. As shown before, Cutshallwas senior to Cudiamat by 11-1/2 months. Further, the fact he filled in forWarehouse ManagerFrey during the latter's absence due to a heart attack inearly 1975 convincesme thatCutshall was more highly regarded as anemployee than was CudiamatQ.All right, and then what did he say after you saidwhy, and he said because of the Union? Then,. what didyou say then?A. I just said, Okay. What could I say? There wasnothing I could do.He admitted he didn't ask Frey why Cutshall wasn'tterminated in his, stead.I have gone over the testimony of both Cudiamat andFrey repeatedly and must say that I do not believe the totaltestimony of either.While I fmd it inconceivable that Freytold Cudiamat only that he was being permanently termi-nated, without giving any further explanation, I find itequally inconceivable that Cudiamat would have askedFrey "why" he was being terminated, after having alreadybeen givena reason.Cudiamat's purported reason forasking "why" is totally unconvincing. Rather, I am con-vinced it is an afterthought and conceived by him only forthe purpose of establishing a violation in this case. Hisreason for asking "why," if true, would most certainly havebeen completed by asking: "Why not Bob Cutshall insteadof me because he has less seniority?" In sum, I do notbelieve Frey told him on September 3 that available workhours were being reduced because of employee unionactivities as alleged in paragraph VI(e); or that Cudiamatwas terminated because of his union membership oractivities or because he engaged in other concerted activi-ties, as alleged in paragraph VII(a) and Objection Number4. In that regard, Cudiamat's only union activity-was thesigning of a union authorization card. Watkins and Ortizappear to have been the employees who were vocal for theUmon.11 Section 8(a)(3) of the Act prohibits discriminationin regard to tenure or other conditions of employment forthe purpose of discouraging union membership and activi-ties.A finding of violation of this section normally turns onthe employer's motivation.American Ship Building Co. v.N.L.R.B.,380 U.S. 300, 316 (1965). The question is notwhether there existed a valid basis for discharge butwhether the stated basis was the real one. J.P. Stevens & Co.v.N.L.R.B.,380 F.2d 292 (C.A. 2, 1967).Iam convinced and fmd that Respondent herein dis-charged Cudiamat for the reason it advanced, that suchreason was not sham nor pretextual, and that the dischargewas not motivated in whole or in part by Cudiarr'it's unionor protected activity.Paragraph VI(f) alleges that on September 8 Frey toldemployees that a fellow employee had been fired because ofhis union activities. Ortiz testified that on September 8 hetalked to Frey in the warehouse and asked if Frey hadnoticed a `slowdown in his work. Frey replied that hehadn't, but that he had noticed a slowdown in Watkins'work. On the following day, Ortiz, Watkins, and Cutshallwere unloading a trailer and having "a pretty heateddiscussion" about Cudiamat's termination. Frey walked upand told Watkins that he had been timed pulling an orderthe day before, and it had taken him too long. Ortiz then10Monday,September 1, was aholiday and no one worked.11 It is not uncommon"to believesome and not all" of a witness'testimony.N.LR.B. v. Universal Camera Corporation,179 F.2d 749, 754(C A_2,1950) 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified,"And, then at that time,Richard Watkins cameout point blank and told him that the truth behind GeorgeCudiamat's termination was not because of lack of workbut was because of his union activities."Roy Frey said,"Yes, but there'snothing we can do about that now."Watkins'version was that the three men were talking loudlyabout the Union and its benefits while they were unloadinga trailer,when Frey walked up and said he had checkedWatkins theday before, "And that ...since the union talkand everything was going about,thatmy efficiency andoutput had dropped and he tuned me on this one specificorder and it just wasn'tup to par;that I had better get onthe stick or something was going to happen and at that timeI told him that as far as I was concerned,the condition ofthe warehouse was such that my work couldn't help but beslowed down.We had so much work piled up, nobody wasable to stock the shelves like they were supposed to; palletswere in the way and there was obstacle after obstacle and Iwasn'tpurposely,to my way of thinking,slowing down justbecause of this union thing,and it became a kind of aheated conversation and then I made the statement myselfthat this whole thing was a bunch of B.S.about Georgebeing terminated for the workload.I said,look around us,it'severywhere.I said,Iknow, and you know,and we allknow that George was terminated for his union activity andnot for lack of work around here;he said,Yeah,but there isnothing we can do about that now and I want this talkabout the Union dropped right now and he wanted us to getback to work,which we were.Iguess we stopped forsomething like 10 minutes during this discussion or whatev-er, to talk."Without testifying concerning this conversa-tion,Freydenied he ever told any employee that anotheremployee had been fired because of union activities. WhileIam convinced,as stated heretofore,that Cudiamat wasnot unlawfully terminated,I am equally convinced that theconversation reported by Ortiz and Watkins occurred, andthatFrey sought to thwart the Union'sorganizationalsuccess by confirming the suspicions of the employeesregarding the reasonfor Cudiamat's termination. By sodoing,he engaged in conduct violative of Section 8(a)(1) ofthe Act.Paragraph VI(g) and Objection 5 allege that on or aboutSeptember 15 Price interrogated employees regarding theirunion activities and sympathies.It appears from the recordthat on occasions when Price visits the San Leandrowarehouse, he customarily talks to employees on anindividual basis.Ortiz testified that on September 15, 2days prior to the scheduled election,he and Price had aconversation in the coffeebreak area.He testified that Pricediscussed the new company health plan and "they had somuch more to offer us than the Union did in this new healthplan. He also told me he knew that I felt committed toRichard Watkins as far as the union activity thing. I toldhim no.He told me that when the election took place,which was only a couple of days after that,that he washoping for four votes against the Union,and I remindedhim, then,that there would be five votes includingCudiamat's.And,he told me,`Well,Cudiamat'swon'tcount because we're going to challengeit.This vote will bechallenged.'And he also told me that by looking over thewarehouse, in general,he could see that there was quite abit of safetyhazard,and what have you, backlog on orders,backlog on trailers,and he said we might have jumped thegun by terminating George Cudiamat."Watkins testified that he had two individual conversa-tions with Price.The firstoccurred on September 15 at thecoffeebreak area.According to Watkins, Price stated hewas under the impression that Watkins was the instigator oftheUnion,and the other employees appeared to befollowing him,which Watkinsdenied bystating, "It was alla group decision,"that the employees hadn't gottenanywherein resolving problems in the past and decided totry to organizethe Union again.He testified thatPrice wentover the medicalbenefits program, asked whyhe felt sostrongly about the Union,and suggestedthatWatkins findother employment if he wasn't satisfied with his presentemployment.Watkins testified that Price asked him if hewas going to vote for theUnion, that he wouldlike to havefour votes against theUnion,and that theCompany would"do everythingin our legal power to keep theUnion out." Itappears that on September15 Price toldthe employees thathe wanted to take them to lunch on September 16. AsWatkins hada toothache that morning,he told Price hewouldn't be able to go to the luncheon since he had to havethe toothtaken careof.AccordingtoWatkins,Pnce statedhe wanted to talk to him again individually,and they wentagain to the coffeebreak table where Price"again stated... probing me about how I would vote.Why Iwanted theUnion,things of that nature. . . the Company did notintend to have a union in the place.They didn'twant anoutside power or an outside force.They wantedto be ableto handle their problems. . .within theCompany. Buteven if. . .we got the Union in. . . that theywould, underno terms,as far as he was concerned,sign a contract andwithout a contract, we had no more than we have rightnow."Price's version of the conversationwith Ortizon Septem-ber 15 was to theeffect that he had three special itemswhich hehad to discuss with each of the employees-onewas a general list of the company benefits for the outsidewarehousemen,the second was the "basicthrust" of thenew insurancepolicy,and the third was the"latest benefitleveland the retirement plan." He testifiedthey alsodiscussedOrtiz' absenteeism. He deniedhe asked Ortiz howhe or anyone else intended to vote. With respect to hisSeptember 15 conversation withWatkins,Price stated hehad difficultygetting to the three special items he wanted todiscusswith each of the employees because of Watkins'concern and questions on the health insurance and retire-ment plans.He testified he knew Watkins'feelings abouttheUnion,becauseWatkins had expressed them thatmorning in a group meeting to the point of being disruptive,and had reiterated them in the individual meeting. Hedenied he asked Watkins who the union leader was, or howhe or anyoneelsewas going to vote.With respect toSeptember16,Pnce testified he had a brief conversationwithWatkins in the warehouse and that theprimary pointof it was tosee if anybodyhad any questions about matterscovered or not covered in the previous meetings.While notrecalling whether the Union was discussed withWatkins, hethought itprobably wasbecause whenever he talked toWatkins,"he was verymuch concerned with this thought." WIX.CORP. -I have-carefully reviewed-the testimony. of Ortiz,Watkins,and Price and note that Ortiz failed to support theallegation-that, Price ;interrogated _him about his. -unionactivitiesor -those of his,-fellow employees. His testimonyboils downto the fact that Price-expressed the thought theRespondent's health plan was better than-the Union's, thathe knew. Ortiz felt-committedtoWatkins insofar as theUnion was concerned, ' that he hoped everyone votedagainst the Union, and that Respondent would challengeCudiamat'sballot.Watkins, on the other hand, testifiedwith precisenesswith respect to incidents of interrogationon both September 15 and 16. While Price testified in greatdetail with respect to other facets of this case, his testimonyregarding his conversations with Watkins were vague andhe spoke ingeneralities, indicating to me that there wasmore to besaid than he was saying.In these circumstances,I credit the testimony of Watkins over that of Price and findthat Respondentengaged inthe conduct alleged in para-graph VI(g) of the complaint and Objection 5.D.The Challenged BallotThe ballot of George Cudiamat was challenged byRespondent on the ground that he had been unlawfullyterminated prior to the election. I have found that Respon-dent did not terminate Cudiamat because of his member-ship in or activities on behalf of the Union or because heengaged in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.Accordingly, I recommend that the challenge to his ballotbe sustained.E.The ObjectionsI have found that Respondent violated Section 8(a)(1) ofthe Act in numerous respects, including the conduct allegedin Objections 2 and 5. Such conduct having occurred priorto the election held in Case 20-RC-12932, I find that itinterfered with the employees' free choice of representativesand was of sufficiently substantial nature to affect theresults of the election and to require that the election be setaside and a new election be held. As I have found thatRespondent did not engage in the conduct alleged inObjections 3 and 4, I recommend their dismissalIV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.12 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposesV. THE REMEDY171Having .found that Respondent has engaged in, and isengaging in, certain unfair labor practices, I shall recom-mend that Respondent cease and desist therefrom and takecertain affirmative action designed to effectuate the policiesof the Act.-Upon the basis of the foregoing findings of fact and the,entire record in,the case, I make the following:CONCLUSIONS OF LAW1.By threatening employees that the Company wouldnot allow a union to represent them, by threatening to moveor close its warehouse facility if the Union came in, bythreatening to discharge employees because of their unionactivities, by threatening to change its method of distribu-tion and eliminate a job because of union activities, bycreating the impression with employees that a fellowemployee had been terminated because of his unionactivities, and by interrogating employees regarding theirunion activities and sympathies, Respondent has engagedin unfair labor practices within the meaning of Section8(a)(1) of the Act.2.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER 12The Respondent, Wix Corporation, San Leandro, Cali-fornia, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Threatening employees that the Company would notallow a union to represent them, threatening to move orclose its warehouse facility if the Union came in, threaten-ing to discharge employees because of their union activities,threatening to change its method of distribution andeliminate a job because of union activities, creating theimpression with employees that a fellow employee had beenterminated because of his union activities, or interrogatingemployees regarding their union activities and sympathies.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its facility in San Leandro, California, copiesof the attached notice marked "Appendix." 13 Copies ofsaid notice, on forms provided by the Regional Director forRegion 20, after being duly signed by an authorizedrepresentative, shall be posted by it immediately uponreceipt thereof and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all places13 In the eventthe Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading, "Posted by Order oftheNational LaborRelationsBoard" shall read "Posted Pursuant to aJudgmentof the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board " 172DECISIONSOF NATIONALLABOR RELATIONS BOARDwhere notices to employees are customarily posted. Rea-sonable steps shall be takenby theRespondent to insurethat said notices are not altered, defaced, or covered by anyother material.(b)Notify the Regional Director for Region 20, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint be, andithereby is, dismissed insofar as it alleges violations of theAct not found herein,specifically paragraphsVI(e), VII (a)and (b).IT Is FURTHER RECOMMENDED that the challenge to theballot of George Cudiamat in Case 20-RC-12932 besustained, thatObjections 3 and 4 be dismissed, thatObjections2 and 5 be sustained, and the election held onSeptember17, 1975,be set aside and that a new election beconducted at such time as the Regional Director deemsappropriate.